DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species I in the reply filed on May 27, 2021 is acknowledged.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with David Klein on June 25, 2021.

The application has been amended as follows: 
IN THE CLAIMS:
Claims 2, 4, 8 and 10 are cancelled.
Claims 1, 5, 6, 7, 9, 11 and 12 have been amended as follows:


using a network which routes the data; wherein
using the network comprises:
using a switch group comprising:
using a plurality of M first switches, each first switch for coupling to a plurality of electronic devices; and
using a second switch coupled to the plurality of M first switches;
interconnecting the second switch to the plurality of M first switches with a plurality of first optical links; and
using within a predetermined first optical link of the plurality of first optical links a first optical splitter providing a plurality of first outputs, wherein
a first output of the plurality of first outputs forms part of the predetermined first optical link of the plurality of first optical links and
each remaining first output of the plurality of first outputs is coupled to predetermined first switches of the plurality of first switches; and
using the network further comprises either:
using a first portion comprising:
using a plurality of N switch groups of which the switch group is one of the plurality of N switch groups;
using a third switch coupled to the plurality of N switch groups;
interconnecting the third switch to the plurality of M first switches within each switch group of the plurality of N switch groups with a plurality of second optical links; and
using within a predetermined second optical link of the plurality of second optical links a second optical splitter providing a plurality of second outputs; wherein
a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and
each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of the plurality of N switch groups;
or using a second portion comprising:
using a plurality of N switch groups of which the switch group is one of the plurality of N switch groups;
using a third switch coupled to the plurality of N switch groups;
interconnecting the third switch to the plurality of M first switches within each switch group of the plurality of N switch groups with a plurality of second optical links; and
using within a predetermined second optical link of the plurality of second optical links a second optical splitter providing a plurality of second outputs; wherein
a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and
each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of either N-1 switch groups of the plurality of N switch groups or N switch groups of the plurality of N switch groups.

2. (Cancelled)

3. (Original) The method according to claim 1, wherein
at least one of:
the predetermined first optical link is an outer link when the plurality of M first switches and the second switch are viewed as a tree structure;
the first optical splitter is coupled to either the plurality of M first switches or to a plurality of M-1 first switches.

4. (Cancelled)

5. (Currently amended) The method according to claim 1, wherein

each first switch of the plurality of M first switches comprises where each electronic device of the plurality of electronic devices associated with the first switch of the plurality of M first switches comprises the plurality of first ports of the first switch of the plurality of M first switches and a receive port coupled to [[a]] another  predetermined first port of the first switch of the plurality of M first switches; wherein


the second port of the first switch is coupled to the first optical switch comprising a plurality of output ports, each output port of the plurality of output ports coupled to a predetermined electronic device of the plurality of electronic devices.

6. (Currently Amended) The method according to claim 5, wherein
the network has one of a first configuration, a second configuration and a third configuration;
in the first configuration each output port of the plurality of output ports is coupled to another a predetermined electronic device of the plurality of electronic devices 
in the second configuration each output port of the plurality of output ports is coupled to [[the]] a receive port of [[the]] a predetermined electronic device of the plurality of electronic devices and [[the]] communications between the predetermined electronic device of the plurality of electronic devices and its associated first switch of the plurality of M first switches are routed via either the second port of the first switch of the plurality of M first switches and the predetermined first port of the plurality of first ports coupled to the predetermined electronic device of the plurality of electronic devices at any instant; and
in the third configuration each output port of the plurality of output ports is coupled to another a predetermined electronic device of the plurality of electronic devices predetermined electronic device of the plurality of electronic devices coupling the receive port of the predetermined electronic device of the plurality of electronic devices to the first switch.

7. (Currently amended) A network comprising:
a switch fabric comprising:
a plurality of M first switches, each first switch for coupling to a plurality of electronic devices; and
a second switch coupled to the plurality of M first switches;
a plurality of first optical links interconnecting the second switch to the plurality of M first switches; and
a first optical splitter providing a plurality of first outputs within a predetermined first optical link of the plurality of first optical links; wherein
a first output of the plurality of first outputs forms part of the predetermined first optical link of the plurality of first optical links; and
each remaining first output of the plurality of first outputs is coupled to predetermined first switches of the plurality of first switches; and
either a first additional switch fabric or a second additional switch fabric; wherein
the first additional switch fabric comprises:
a plurality of N switch groups of which the switch group is one of the plurality of N switch groups;
a third switch coupled to the plurality of N switch groups;
a plurality of second optical links interconnecting the third switch to the plurality of M first switches within each switch group of the plurality of N switch groups with; and
a second optical splitter providing a plurality of second outputs within a predetermined second optical link of the plurality of second optical links; wherein
a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and
each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of the plurality of N switch groups;
the second additional switch fabric comprises:
a plurality of N switch groups of which the switch group is one of the plurality of N switch groups;
a third switch coupled to the plurality of N switch groups;
a plurality of second optical links interconnecting the third switch to the plurality of M first switches within each switch group of the plurality of N switch groups; and
a second optical splitter providing a plurality of second outputs within a predetermined second optical link of the plurality of second optical links; wherein
a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and
each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of either N-1 switch groups of the plurality of N switch groups or N switch groups of the plurality of N switch groups.

8. (Cancelled)

9. (Currently amended) The network according to claim [[8]] 7, wherein
at least one of:
the predetermined first optical link is an outer link when the plurality of first switches and the second switch are viewed as a tree structure; and


10. (Cancelled)

11. (Currently amended) The network according to claim 7, wherein

[[a]] each first switch comprises of the plurality of electronic devices comprising a transmit port coupled to a predetermined first port of the plurality of first ports of the first switch and a receive port coupled to [[a]] another  predetermined first port of the first switch; wherein


the second port of the first switch is coupled to the first optical splitter comprising a plurality of output ports, each output port of the plurality of output ports coupled to a predetermined electronic device of the plurality of electronic devices.

12. (Currently amended) The network according to claim 11, wherein

in the first configuration each output port of the plurality of output ports is coupled to another a predetermined electronic device of the plurality of electronic devices 
in the second configuration each output port of the plurality of output ports is coupled to [[the]] a receive port of [[the]] a predetermined electronic device of the plurality of electronic devices and [[the]] communications between the predetermined electronic device of the plurality of electronic devices and its associated first switch of the plurality of M first switches are routed via either the second port of the first switch of the plurality of M first switches and the predetermined first port of the plurality of first ports coupled to the predetermined electronic device of the plurality of electronic devices at any instant; and
in the third configuration each output port of the plurality of output ports is coupled to another a predetermined electronic device of the plurality of electronic devices predetermined electronic device of the plurality of electronic devices coupling the receive port of the predetermined electronic device of the plurality of electronic devices to the first switch.

13-19. (Cancelled).


Allowable Subject Matter
Claims 1, 3, 5-7, 9, 11 and 12 are allowed.
The following is an examiner’s statement of reasons for allowance:
the present invention comprising a system (network)/method for routing data with optical switch fabrics. The closest prior art, US 20180070157 A1, US 20120099863 A1, US 20100254703 A1 and US 20160013864 A1 show similar system/method which transmits/routes data over optical fabrics with multicasting (or point-to-multipoint, or one to many). However, these closest prior art fail to disclose that the system (network)/method comprising/using a switch fabric comprising: a plurality of M first switches, each first switch for coupling to a plurality of electronic devices; and a second switch coupled to the plurality of M first switches; a plurality of first optical links interconnecting the second switch to the plurality of M first switches; and a first optical splitter providing a plurality of first outputs within a predetermined first optical link of the plurality of first optical links; wherein a first output of the plurality of first outputs forms part of the predetermined first optical link of the plurality of first optical links; and each remaining first output of the plurality of first outputs is coupled to predetermined first switches of the plurality of first switches; and either a first additional switch fabric or a second additional switch fabric; wherein the first additional switch fabric comprises: a plurality of N switch groups of which the switch group is one of the plurality of N switch groups; a third switch coupled to the plurality of N switch groups; a plurality of second optical links interconnecting the third switch to the plurality of M first switches within N switch groups with; and a second optical splitter providing a plurality of second outputs within a predetermined second optical link of the plurality of second optical links; wherein a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of the plurality of N switch groups; the second additional switch fabric comprises: a plurality of N switch groups of which the switch group is one of the plurality of N switch groups; a third switch coupled to the plurality of N switch groups; a plurality of second optical links interconnecting the third switch to the plurality of M first switches within each switch group of the plurality of N switch groups; and a second optical splitter providing a plurality of second outputs within a predetermined second optical link of the plurality of second optical links; wherein a second output of the plurality of outputs forms part of the predetermined second optical link of the plurality of second optical links; and each remaining second output of the plurality of second outputs is coupled to the second switch within a predetermined switch group of either N-1 switch groups of the plurality of N switch groups or N switch groups of the plurality of N switch groups.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20170093517 A1
US 20150296278 A1
US 5541914 A
US 20180070157 A1
US 20050031347 A1
US 20120099863 A1
US 20110164876 A1
US 20100254703 A1
US 6542268 B1
US 20170019168 A1
US 20150181317 A1
US 20100119228 A1
US 20080298803 A1
US 20090142059 A1
US 20020071149 A1
US 20020018263 A1
US 20160013864 A1
US 9894427 B2

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LI LIU whose telephone number is (571)270-1084.  The examiner can normally be reached on 9 am - 6 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.